Citation Nr: 0215835	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the left leg, with a below the knee 
amputation, based on treatment at a Department of Veterans 
Affairs (VA) facility from September to December, 1994.


REPRESENTATION

Appellant represented by:	Robert S. Highsmith, Jr., Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from March 
1954 to March 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision by the Columbia, South Carolina, Regional 
Office (RO), which denied the benefit sought.  In an October 
1997 decision, the Board upheld the denial.  The veteran 
appealed the denial, and in April 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion for remand.  In December 1999, the Board in turn 
remanded the case to the RO for further evidentiary 
development and readjudication.  After completion of the 
Board's directives, the RO continued to deny the claim, and 
the case was returned to the Board.


FINDING OF FACT

There is no competent (medical) evidence that any additional 
disability of the left leg, including the need for 
amputation, was the result of VA treatment from September to 
December 1994.


CONCLUSION OF LAW

The criteria for establishing benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left leg based on VA 
treatment from September to December 1994 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.     66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
now includes complete VA treatment records and a medical 
opinion.  The veteran has been notified of the applicable 
laws and regulations.  The Board decision and remand, the 
rating decision, the statement of the case, and the 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  The veteran was informed of the 
respective duties of VA and the appellant in the Court order 
and the Board remand.  Moreover, in April 2002 
correspondence, the veteran was informed that VA would obtain 
a medical opinion, as he had requested through his 
representative; in July 2002, he and his representative were 
provided copies of the medical opinion obtained, and were 
given the opportunity to present a response and/or further 
argument.

Factual Background

VA treatment records reveal that the veteran first complained 
of a left heel ulcer in September 1994, although an April 
1994 note indicates a "very small" ulcer was present on the 
left heel.  The veteran had a right heel ulcer for more than 
a year.  X-rays showed no evidence of osteomyelitis.  In 
October 1994, the veteran complained of severe left foot 
pain; he reported that his left heel "fell off."  A Class 
IV diabetic ulcer was diagnosed.  There had been some 
improvement on antibiotics.  A foul odor was described.  Soap 
and water washes, twice daily dressing changes, and 
medication were prescribed.

VA hospitalization records show that the veteran was admitted 
on November 9, 1994.  He gave a history of a draining fistula 
track on his left heel for the past two months, with 
increased pain and drainage over the past week.  Within the 
last two days, it had become very necrotic and discolored.  
It was noted that he had a history of insulin dependent 
diabetes, hypertension, and glaucoma.  The admission 
diagnoses were bilateral heel ulcers, with possible 
osteomyelitis and insulin dependent diabetes mellitus.  After 
he was seen in the plastic surgery clinic, a vascular surgery 
team was consulted.  Examination of the left heel revealed 
the need for extensive debridement, and surgery was 
recommended.  The veteran signed a consent form authorizing 
the debridement of the left heel ulcer, and other indirect 
procedures.  The surgery was performed that evening and it 
was reported that he tolerated the procedure well.  He was 
put on wet to dry heel dressings and was told to be non 
weight-bearing.  On the second post-operative day, he was 
walking to the bathroom when he heard a crack.  Subsequent 
foot films showed a right malleolus fracture and bilateral 
osteomyelitis.  He was discharged on November 19, 1994 with 
follow-up appointments to discuss a possible heel flap.

The veteran was seen again on December 12, 1994 with further 
progression of the left heel ulcer to the point of severe 
necrosis with limb threatening extension.  Examination 
revealed a gangrenous ulcer on the medial side of the left 
heel with erythema and swelling extending approximately half 
way up the lower extremity between the ankle and the knee.  
The veteran signed another consent form for left foot 
debridement and possible below the knee amputation.  During 
surgery it was decided that a guillotine resection amputation 
of the left foot was necessary.  Cultures of the foot were 
positive for methicillin resistant staphylococcus aureus 
(MRSA).  On December 20, 1994, a below the knee amputation of 
the left leg was performed with the veteran's consent.  He 
was transferred to the recovery room in stable condition and 
was released on January 3, 1995.

In April 2003, the Board requested an advisory opinion from a 
medical expert regarding the veteran's amputation.  The 
expert was provided a copy of the claims file and applicable 
law and regulations, and was requested to opine as to whether 
the progression of the veteran's left heel pathology, which 
ultimately required the amputation of the left leg below the 
knee, was related to medical treatment provided by VA, or if 
it was merely coincident with, and irrespective of, the VA 
treatment.

In a July 2002 report, the examining expert opined that the 
deterioration of the left foot was not shown to have resulted 
from the care of VA physicians.  He commented that the 
veteran had received substandard care, specifically, the 
vascular status of the left lower extremity was not assessed, 
follow up visits were too distant, and off loading maneuvers 
were not attempted.

Analysis

In 1997, during the pendency of this appeal, 38 U.S.C.A. 
§ 1151 was amended in 1997 to require a finding of fault on 
the part of the health care providers or an unforeseeable 
event in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997) (codified at 38 
U.S.C.A. § 1151 (West Supp. 2001)). The amendment to the law 
applies only to claims filed on or after October 1, 1997. 
Because the veteran's claim was filed prior to October 1, 
1997, it is properly adjudicated under the law in effect 
prior to the amendment.  

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  In determining 
whether any additional disability resulted from a treatment-
related injury, the veteran's physical condition immediately 
prior to the injury on which the claim for compensation is 
based will be compared to the subsequent physical condition 
resulting from the injury, each body part being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or aggravation of a disease or injury suffered as a 
result of VA medical treatment, it must be shown that the 
disability is actually the result of such injury, and not 
merely coincidental with it, and that the injury is not a 
necessary consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358.

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires 1) additional disability, 2) VA treatment, 
and 3) a nexus between the treatment and the additional 
disability.

Here, the veteran has established that he has an additional 
disability.  His lower left leg was amputated in December 
1994.  And it is not in dispute that he received treatment at 
a VA facility during that time.

However, the sole medical evidence regarding a nexus between 
VA treatment and additional left leg disability is to the 
effect that VA treatment did not result in additional 
disability, including amputation.  A consulting expert stated 
that he "did not find any evidence that the deterioration of 
the left foot ulcer resulted as a consequence of the therapy 
provided by the VA physicians."  There is no competent 
evidence to the contrary.  Without additional disability due 
to VA treatment, there can be no entitlement under 
38 U.S.C.A. § 1151.  While the consulting physician noted 
that care VA provided was "substandard," and regrettable as 
it may be that this was so, negligence or other fault by VA, 
without evidence of additional resulting disability, is not a 
factor for determining entitlement under 38 U.S.C.A. § 1151.  
In arguments dated in September 2002, the veteran's attorney 
argues that the consulting expert's opinion establishes that 
substandard care by VA physicians led to the amputation of 
the veteran's leg.  That simply is not the case.  As is 
stated above, the consulting expert opined to the contrary, 
i.e., that there was no evidence that deterioration of the 
left foot ulcer was as a consequence of VA therapy.  The 
expert's opinion is not controverted by any other medical 
evidence.  The veteran's left foot ulcer progressed as such 
conditions do, and was not aggravated by VA treatment.  The 
veteran has opined that VA treatment led to his amputation, 
but as a layperson, he is not competent to offer an opinion 
on matters requiring specialized knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because a critical 
element of the claim, a nexus between additional left leg 
disability and VA treatment, is lacking, the claim must be 
denied.


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional disability 
of the left leg, with a below the knee amputation, based on 
treatment at a VA facility from September to December, 1994 
are denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

